Per Curiam. This claim coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises; This court finds that this claim is for an Assignment of Contract from the Illinois Building Authority, accepted on 9-22-72 by John Moore, Acting Executive Director of the Capital Development Board. An investigation of this claim by the Capital Development Board determined that money was appropriated for this expenditure by appropriation No. 141-9239-600-4373 FY 74, Kankakee Community College, and that a total of $60,043.46 was remaining in this appropriation at the time of the lapsing of said appropriation. The amount due of $9,695.67 would have been paid in the regular course of business had the claim been presented to the proper office at the appropriation time. The sole reason said claim was not previously paid is due to the lapse of the appropriation for the period during which the debt was incurred, the same having been confirmed by the written report of the Capital Development Board of June 3, 1980. (A copy of said report being attached to the joint stipulation of the parties.) It is hereby ordered that the sum of $9,695.67 (nine thousand six hundred ninety-five dollars and sixty-seven cents) be and is hereby awarded to Claimant, Fitch/ Larocca Associates, Inc., in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.